Exhibit 10.47

SECOND AMENDMENT TO PURCHASE AGREEMENT

THIS SECOND AMENDMENT TO PURCHASE AGREEMENT (the “Amendment”) is made effective
March 2, 2012 (the “Effective Date”) by and between STONEGATE PROFESSIONAL
PROPERTIES, L.P., a Texas limited partnership (“Seller”) and HC-2501 W WILLIAM
CANNON DR, LLC, a Delaware limited liability company (“Purchaser”).

RECITALS

A. Seller and Buyer entered into that certain Purchase Agreement, as amended by
that certain First Amendment to Purchase Agreement dated February 29, 2012
(collectively, the “Contract”) for a certain real property, improvements
thereon, and leases located at 2501 West William Cannon Drive, Buildings 3, 4
and 5, Austin, Texas (the “Property”).

B. The parties have agreed to the following in connection with the Review
Period.

NOW THEREFORE, for ten dollars ($10.00) and other good and valuable
consideration, the sufficiency of which is hereby acknowledged, the parties
hereto hereby agree as follows:

1. Recitals. The foregoing Recitals are true and correct and are incorporated
herein by reference. All capitalized terms not otherwise defined herein shall
have the meanings set forth in the Contract.

2. Waiver Notice. By executing this Amendment, Purchaser is unconditionally
waiving its termination right under Section 4.02 of the Contract.

3. Closing. Section 6.01 is deleted in its entirety and the following is
inserted in lieu thereof:

“6.01 Closing. Subject to satisfaction or waiver of the Conditions Precedent to
Closing set forth in Section 9.05 of this Contract, the purchase and sale of the
Property (the “Closing”) will be held through escrow at the offices of the Title
Company and will occur at 11:00 a.m. Austin, Texas time on April 2, 2012 unless
extended as described in this Section (the “Closing Date”). Notwithstanding the
foregoing, Purchaser shall have the option to extend the Closing Date to
April 16, 2012 by doing all of the following not later than March 30, 2012;
(ii) Purchaser shall deliver written notice to Seller affirmatively electing to
extend the Closing Date; and (iii) Purchaser shall deposit with the Title
Company an additional Earnest Money in the amount of One Hundred Fifty Thousand
Dollars ($150,000.00) (the “Closing Extension Earnest Money”). The Closing
Extension Earnest Money, together with interest thereon, shall be deemed part of
the Earnest Money and shall be held and delivered by the Title Company in
accordance with the Purchase Agreement, as amended hereby and shall apply to the
Purchase Price.”

4. Ratification. Except as modified hereby, all terms and conditions of the
Agreement remain in full force and effect and are hereby ratified and confirmed.



--------------------------------------------------------------------------------

5. Counterparts. This Amendment may be executed in one or more counterparts and
transmitted via facsimile, each of which shall be deemed to be an original but
all of which shall constitute one and the same agreement.

IN WITNESS WHEREOF, the parties hereto have hereunto set their hands and seals
effective as of the Effective Date.

 

WITNESSES:    PURCHASER:

/s/ Lisa Collado

Lisa Collado

 

/s/ Elizabeth Fay

Elizabeth Fay

  

HC-2501 W WILLIAM CANNON DR, LLC, a Delaware limited liability company

 

By:  Carter Validus Operating Partnership, LP, a Delaware limited partnership

 

By:  Carter Validus Mission Critical REIT, Inc., a Maryland corporation, its
General Partner

 

By: /s/ John Carter                                      

      John Carter

      CEO

                                                                   
                        

Print Name:                                        
                             

 

                                                                   
                        

Print Name:                                        
                             

  

SELLER:

 

STONEGATE PROFESSIONAL
PROPERTIES, L.P., a Texas limited partnership

 

By:  Stonegate Professional Properties Management, L.L.C., a Texas limited
liability company, its general partner

 

By: /s/ Matt McCarthy                                        

      Matt McCarthy

      Manager

 

2